Citation Nr: 0944076	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  06-38 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The Veteran currently has a psychiatric disorder 
diagnosed as adjustment disorder.

2.  The competent medical evidence does not associate the 
Veteran's psychiatric disorder with his active service.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in November 2005 that fully 
addressed all notice elements noted above and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's 
respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim of service connection 
for a psychiatric disorder, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board notes, that to date the Veteran has not been 
afforded a VA compensation and pension examination.  In this 
case, a medical examination is not required because the 
competent medical evidence does not indicate that the Veteran 
suffered from a psychiatric condition during service or that 
his current psychiatric disorders are associated with his 
active service.  Additionally he has not sought continuous 
treatment for his condition.  As such, no examination is 
required.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated November 2004 to February 2008.  
Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  When 
a Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for a 
psychiatric disorder.  The Veteran contends that he has a 
psychiatric disorder that was caused by working as a 
telephone operator while in the military.  The Veteran worked 
nights and stated that he would often be the only one on duty 
to transfer calls and lost sleep over the stress and schedule 
of the job.  He claims that this has led to lasting anxiety 
and sleep problems.

The Veteran indicated, in the October 1974 report of medical 
history filled out in conjunction with his separation 
examination, that he was rejected for military service in 
1972 because of mental problems, however he denied experience 
depression or other psychiatric conditions, and none were 
indicated the actual examination report.  In his separation 
examination, the Veteran noted that he had frequent trouble 
sleeping but denied nervous trouble of any sort.  He also 
stated that he was in good health.  He denied treatment for a 
mental condition or other hospitalization.  He did not 
indicate the 1972 denial on his separation paperwork.

In November 2004 the Veteran had an abnormal depression 
screen.  Later that month he had a positive screen for major 
depressive disorder.  He did not meet the criteria for 
posttraumatic stress disorder (PTSD).  He was referred to 
follow up with the Mental Health department after this 
screening.  

In December 2004 the Veteran complained about sleeping 
problems.  He stated that he has had trouble sleeping since 
he was in the military and now sleeps about four or five 
hours a night.  He said that he had this problem monthly.  
The examiner found that the Veteran did not have a severe and 
persistent mental illness.

In March 2005 the Veteran complained of nightmares about 
ringing phones and dreams about his wife who passed away in 
1998.  He stated that he is depressed at times and has been 
since his wife died.  He said that he does not feel depressed 
everyday.  He also stated that he felt depressed because he 
did not have an income and depended on his mother.  The 
Veteran was diagnosed with adjustment disorder with depressed 
mood.

In May 2005 the Veteran stated that he was sleeping better 
with the aid of medication.  He complained of occasional 
hallucinations at night and bad dreams.  He reported feeling 
anxiety and mild depression, but stated it had improved since 
his last visit.  He was diagnosed with adjustment disorder 
with depressed mood. 

Later in May he was seen for a psychology evaluation.  He 
described his problem as depression but did not know why he 
got depressed.  He stated that the depression got worse after 
the death of his wife.  He also complained of feeling anxious 
at times but did not know why he experienced anxiety.  He 
admitted occasional suicidal ideation but denied intent or 
plan.  The Veteran was diagnosed with chronic adjustment 
disorder with depressed mood.  He declined individual therapy 
but expressed an interest in group therapy.

In light of the evidence the Veteran is not entitled to 
service connection for a psychiatric disorder.  While the 
Veteran has a current diagnosis of a psychiatric disorder 
(adjustment disorder with depressed mood), he did not 
complain of or receive treatment for any psychiatric 
disorders during service and the competent medical evidence 
of record does not associate his current diagnosis with any 
event or illness in active service.

While the Veteran reported mental problems prior to service 
and sleeping problems during his separation examination, 
there are no medical treatment records associated with these 
complaints.  The Veteran has not sought continuous treatment 
for these conditions, and did not seek any treatment for 
either condition until November 2004.  The Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this 
case, the medical evidence does not show treatment for a 
psychological disorder until 2004, more than 30 years after 
the Veteran separated from service.  This is significant 
evidence against the claim.  

The Veteran reported that he had not slept well since active 
service.  The Veteran is competent to report that he has had 
difficulty sleeping because he is capable of observing this 
pattern.  However the Veteran is not competent to associate 
his difficulty sleeping with his active service as issues of 
diagnosis and medical etiology require specialized medical 
training.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There 
are no medical opinions which associate the Veteran's 
adjustment disorder with active service.  Additionally, while 
the Veteran reports trouble sleeping during his psychiatric 
evaluations, the diagnosis are not specifically associated 
with this complaint as the Veteran also complains about 
depression due to the death of his wife and other problems 
associated with his lack of employment and financial 
difficulty.  As there is no medical evidence associating the 
Veteran's adjustment disorder with active service, the Board 
finds that he is not entitled to service connection for a 
psychiatric disorder.    

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for a psychiatric disorder, the doctrine does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


